Citation Nr: 1311601	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for right knee posterior tibial displacement status post open reduction of internal fixation (ORIF), currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1978. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By an April 2007 rating decision, the RO granted a 20 percent disability rating to the service-connected right knee posterior tibial displacement status post ORIF, effective March 6, 2007--the date VA received his claim for an increased compensation for this disability.  The RO also continued a 10 percent disability rating to the service-connected degenerative arthritis of the right knee.  This appeal also stems from a March 2009 rating decision. By that rating action, the RO denied the Veteran's claim for TDIU.  The Veteran appealed both of the above-cited rating actions to the Board. 

Because the increase in the evaluation of the Veteran's right knee posterior tibial displacement status post ORIF to 20 percent in the appealed April 2007 rating action, does not represent the maximum rating available for the condition, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). As such, the Board has framed this issue as that reflected on the title page. 

In January 2011, the Board remanded the increased rating and TDIU claims to the RO for additional development.  The requested development has been completed and these matters have returned to the Board for consideration.  



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings in excess of 20 and 10 percent for his service-connected right knee posterior tibial displacement status post ORIF, and
degenerative arthritis of the right knee, respectively.  He also claims entitlement to TDIU.  The Board finds that a remand to secure the Veteran's VA Vocational Rehabilitation Folder (VRF) is necessary prior to further appellate consideration of the increased rating and TDIU claims. 

The Veteran's claims files contain July 2008 and January 2009 Counseling Narrative Reports, prepared and submitted by his Vocational Rehabilitation Counselor (VRC).  In these reports, the Veteran's VRC discussed the Veteran's mental and physical impairments, the combined effect of his service-connected and nonservice-connected disabilities on his employability, and his ability to participate in training and educational courses designed to assist him in finding employment.  (See July 2008 and January 2009 Counseling Narrative Reports, prepared by the Veteran's VRC).  In a November 2009 deferred rating action, a Decision Review Officer (DRO) requested that the Veteran's entire VRF be obtained to ensure that it would be available when a decision was rendered on the Veteran's Notice of Disagreement with the denial of his claim of entitlement to TDIU.  (See November 2009 deferred rating action).  To date, the Veteran's entire VRF has not been associated with the remainder of the Veteran's four (4) claims files as requested by the DRO in the above-cited rating action, nor has the RO provided a reason as to its absence.  

As the Veteran's VA VRF might contain medical evidence showing an increase in severity of his service-connected right knee disabilities and any other service-connected disabilities, and their impact on his ability to obtain gainful employment, it is potentially relevant to the increased rating and TDIU claims on appeal.  Thus, the Board finds that the AMC/RO should attempt to obtain the Veteran's entire VA VRF on remand.  See 38 C.F.R. § 3.159(c)(1) (2012). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain the Veteran's entire VA Vocational Rehabilitation File, as requested by a Decision Review Office in a November 2009 deferred rating action.  If the Veteran's VA Vocational Rehabilitation File cannot be located or obtained, notify the Veteran and his representative of this fact, and explain the efforts taken to obtain the file and describe further action to be taken in a written document. 

2.  After the above-cited directive has been accomplished and the Veteran's VA Vocational Rehabilitation File has been associated with the claims files, the RO/AMC must readjudicate the Veteran's claims of entitlement to an increased rating for right knee posterior tibial displacement status post ORIF, currently evaluated as 20 percent disabling, and entitlement to an increased rating for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling in accordance with Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The RO should also readjudicate the issue of entitlement to TDIU. 

If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The RO must consider a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the issuance of an August 2012 SSOC.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


